
	
		112th CONGRESS
		2d Session
		S. 114
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To expand the boundary of the San Antonio
		  Missions National Historical Park.
	
	
		1.Short titleThis Act may be cited as the
			 San Antonio Missions National
			 Historical Park Boundary Expansion Act of 2012.
		2.Boundary expansionSection 201 of Public Law 95–629 (16 U.S.C.
			 410ee) is amended—
			(1)by striking Sec. 201. (a) In
			 order and inserting the following:
				
					201.San Antonio Missions Historical
				Park
						(a)Establishment
							(1)In generalIn
				order
							;
				and
			(2)in subsection (a)—
				(A)in the second sentence, by striking
			 The park shall also and inserting the following:
					
						(2)Additional landThe park shall
				also
						;
				(B)in the third sentence, by striking
			 After advising the and inserting the following:
					
						(4)RevisionsAfter advising
				the
						;
				and
				(C)by inserting after paragraph (2) (as
			 designated by subparagraph (A)) the following:
					
						(3)Boundary modification
							(A)In generalThe boundary of the park is modified to
				include approximately 137 acres, as depicted on the map entitled San
				Antonio Missions National Historical Park Proposed Boundary Addition,
				numbered 472/113,006A, and dated June 2012.
							(B)Availability of mapThe map described in subparagraph (A) shall
				be on file and available for inspection in the appropriate offices of the
				National Park Service.
							(C)Acquisition of landThe Secretary of the Interior may acquire
				the land or any interest in the land described in subparagraph (A) by donation
				or
				exchange.
							.
				
	
		
			Passed the Senate
			 December 30, 2012.
			
			Secretary
		
	
	
	
